Citation Nr: 1207009	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  08-39 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an increased rating greater than 30 percent for posttraumatic stress disorder (PTSD) with secondary alcohol and drug dependence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1970 to April 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a Regional Office (RO) in Detroit, Michigan rating decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran alleges that his PTSD with secondary alcohol and drug dependence is more severe than currently rated.  After a thorough review of the Veteran's claims file, the Board has determined that additional development is necessary prior to the adjudication of this claim.

In that regard, the Board notes that the Veteran is currently incarcerated.  In October 2002, the Veteran brought a claim for entitlement to service connection for alcohol and drug dependence secondary to his previously service-connected PTSD.  Pursuant to a January 2007 Board remand, the evidence of record indicates that the RO/AMC attempted to schedule the Veteran for VA examination at his correctional facility, but was informed that the Veteran was unavailable for examination.  A May 2008 report of contact indicates that a doctor from the Ann Arbor VAMC was prepared to travel to the Veteran's correctional facility to conduct an examination that day, but "the veteran was unavailable for the exam."  In lieu of the examination, the Ann Arbor VAMC provided a medical opinion linking the Veteran's drug and alcohol dependence to his PTSD, after which service connection for drug and alcohol dependence secondary to PTSD was granted in a July 2008 rating decision and the Veteran's current 30 percent rating for PTSD was continued.  The Veteran filed a timely notice of disagreement and substantive appeal as to the issue of a rating greater than 30 percent for his PTSD with secondary alcohol and drug dependence.  No attempt was made to obtain a VA examination as part of the Veteran's increased rating claim.

The Board concludes that another attempt to schedule the Veteran for mental disorders examination should be made.  In that regard, the Board notes that the May 2008 report of contact does not indicate whether the Veteran merely was unavailable for examination on that specific day or generally was unavailable for examination due to some prohibition of his correctional facility.  Should further efforts indicate that such an examination is infeasible, then a written notation to that effect should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment for any individuals or facilities that may possess additional records pertinent to his claims, including the correctional facility at which the Veteran is currently incarcerated.  After obtaining any necessary authorization from the Veteran for the release of medical records, the RO should obtain these records and associate them with the file.

2.  After the above evidence is obtained, to the extent available, if feasible, schedule the Veteran for an appropriate examination to determine the current severity of his service-connected PTSD with secondary alcohol and drug dependence.  To the extent possible, the claims file should be made available to and be reviewed by the examiner in connection with the examination, and the examiner should so indicate in the report.  The examiner should perform any tests or studies deemed necessary for an accurate assessment.

3.  If examination of the Veteran is determined not to be feasible, then a written notation to that effect should be associated with the claims file.

4.  Thereafter, readjudicate the Veteran's claim.  If the full benefit requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


